Citation Nr: 0933277	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-40 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by recurrent headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  

In July 2008, the Board reopened this claim, finding new and 
material evidence had been submitted, and the Board remanded 
the claim for further development, to include a VA 
examination.  The necessary development has been completed.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in April 2008.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.  

2.  The service treatment records show that the Veteran had 
headaches while on active duty; he was not diagnosed as 
having chronic headaches or residuals of a head injury during 
service, clinical evaluation of his head, neck and shoulder 
on his separation examination was normal; there is no post-
service medical evidence of a diagnosis of a chronic 
disability manifested by recurrent headaches until more than 
four years after service; there is no competent evidence that 
links a current diagnosis of a chronic disability manifested 
by recurrent headaches to any incident of or finding recorded 
during service.  


CONCLUSION OF LAW

A chronic disability manifested by recurrent headaches was 
not incurred in or aggravated by active service, nor may any 
organic disability of the nervous system manifested by 
headaches be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in May 2003 and April 2007, which informed him of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The April 2007 letter also provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2003 VCAA letter noted above was issued 
prior to the August 2003 rating decision on appeal; thus, 
VCAA notice was timely.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
July 2007 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private medical records, 
and VA examinations.  The most recent VA examination 
specifically ruled out a diagnosis of residuals of an in-
service head injury.  The preponderance of the medical 
evidence, to include competent opinions, weighs against a 
finding of a nexus between a current diagnosis of a chronic 
disability manifested by headaches and any incident of 
service, to include a claimed head injury.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as sub-
occipital neuralgia, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 C.F.R. §§3.307(a), 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends that he has a chronic disability 
manifested by recurrent headaches as a result of his active 
service.  Specifically, he asserts that his approximately 15 
foot fall from a helicopter in 1970 resulted in a head injury 
and that current residuals of that head trauma include 
headaches.  

His November 1968 service entrance examination showed that he 
had no history of headaches or a head injury.  In August 1970 
he sought treatment for a head cold and headaches.  His 
September 1970 service treatment records showed treatment 
only for a right ankle injury following his fall from a 
helicopter.  In December 1970, he left the question regarding 
headaches blank.  In January 1971, he complained of neck and 
back pain and requested a new cast.  In December 1971 he 
complained of headaches and foot pain.  His October 1972 
separation examination showed his head, neck, and spine were 
normal.  

In January 1973, the Veteran had a VA examination that found 
severe posterior and frontal headaches by history only.  

An October 1975 VA neurological examination noted a history 
of chronic headaches, but found no objective neurologic 
findings to support his claim that the Veteran's headaches 
were due to a service-connected cervical spine disability 
from his fall from a helicopter.  (A February 1978 rating 
decision severed service connection for his cervical spine 
disability; the RO cited to the lack of evidence in his 
service treatment records in support of its decision.)  

In July 1977, a private physician recorded the Veteran's 
history of falling from the helicopter and hitting his right 
shoulder, neck, and head in addition to injuring his right 
ankle.  The Veteran recalled complaining of his headaches in 
service and that he was told they were due to his cast.  He 
had marked and well-defined tenderness in the left sub-
occipital area with some radiation of pain into the occipital 
area, and he was diagnosed as having headaches from sub-
occipital neuralgia.  The examiner stated that the injury he 
sustained from his fall from the helicopter was similar to 
"whiplash," and the symptoms of pain radiating from his 
neck as well as traumatic arthritis were common residuals.  

In the March 1980 Board hearing, the Veteran's representative 
stated that the Veteran's headaches had been treated with 
cortisone and he argued that this evidenced an orthopedic 
problem rather than a typical headache that would be treated 
by other types of medication.  In October 1980, the Board 
denied the Veteran's claim for service connection for a 
disability manifested by headaches.  

VA treatment records from the 1980s showed the Veteran 
continued to complain of severe headaches.  In September 
1987, he had trigger points on the occipital nerves and on 
the neck areas.  

During his January 2003 VA Agent Orange examination, the 
Veteran complained of having headaches once or twice a week 
since 1971.  The headaches were behind his eyes and over his 
forehead, and he experienced overwhelming pressure and sharp 
aching.  On examination, his head was noted to be atraumatic 
and normocephalic.  

In his January 2004 notice of disagreement, the Veteran 
stated that he was instructed in December 1970 to leave the 
question regarding headaches on the report of medical history 
blank in order to be approved to fly.  

In November 2004, the Veteran's mother wrote a letter that 
stated that he did not have headaches prior to service and 
that he began to complain of them after his fall from the 
helicopter.  

During the April 2008 Board hearing, the Veteran stated that 
a medical report, which was done shortly after his military 
service, attributed his headaches to the head injury he 
sustained from the fall from the helicopter.  He claimed that 
this was accepted and acknowledged by VA, but that nothing 
was ever done about it.  He affirmed that he has had 
recurrent headaches since service.  

In November 2008, the Veteran had a VA neurological 
examination in which he explained that strenuous work 
involving the lower neck and upper back triggers the weekly 
headaches.  His motor and sensory examinations were normal.  
He was diagnosed as having headaches secondary to sub-
occipital neuralgia.  After reviewing his claims file and 
current examination results, the examiner stated that the 
Veteran does not have any residuals of an in-service head 
injury.  He opined that the Veteran's headache description 
and onset are most likely related to sub-occipital neuralgia, 
which may result from direct nerve injury or entrapment from 
contiguous musculoskeletal injury, such as neck and shoulder 
injuries.  Therefore, the examiner concluded that it is less 
likely that he has any current residuals of any presumed in-
service head injury or headaches secondary to a head injury.  

Analysis

The preponderance of the evidence is against the Veteran's 
claim for service connection for a chronic disability 
manifested by headaches.  

Although the Veteran had complaints of headaches during 
service as well as in the years immediately following 
service, there is no competent evidence that supports his 
claim that his current chronic headache disability is due to 
an in-service head injury.  38 C.F.R. § 3.303 (2008); Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The November 2008 
VA medical and neurological examinations of the Veteran ruled 
out a current diagnosis of residuals of a head injury.  As 
explained in more detail below, the November 2008 examiners 
indicated that the Veteran's headaches were most likely due 
to sub-occipital neuralgia, from a neck and/or shoulder 
injury.  The service treatment records show that the Veteran 
sustained an ankle injury from a fall while on active duty; 
they do not disclose a neck, shoulder or head injury during 
service.

The first post-service medical evidence of a diagnosis of a 
headache disorder was in July 1977, when a private physician 
diagnosed the Veteran as having headaches from sub-occipital 
neuralgia.  At that time, the examiner found the pain 
radiated from his neck and was a typical residual of a 
"whiplash" injury, such as he sustained from his fall from 
the helicopter.  This diagnosis was affirmed by a September 
1987 VA treatment record that found he had trigger points on 
the occipital nerves and on his neck.  The November 2008 
neurological examination also diagnosed him as having 
headaches secondary to sub-occipital neuralgia, possibly from 
a neck and/or shoulder injury.  

The Board notes that the Veteran did not give a history of a 
head, neck or shoulder injury during service when he was 
treated for a fall from a helicopter during service; he only 
indicated that he had injured his ankle at that time.  He 
gave no history of a head, neck or shoulder injury upon his 
separation from service examination.  On the question of 
credibility, the Board finds that these medical records are 
more credible when compared to statements made years after 
service as the former were obtained more proximate to the 
incident in question-the fall from a helicopter-and they were 
obtained for treatment purposes.  After consideration of all 
the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran sustained a head, neck or shoulder injury during 
service.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
The Board notes that service connection for traumatic 
arthritis of his cervical spine was severed by the RO in 
February 1978, because the service treatment records did not 
show a neck or cervical spine injury or disability.  The 
Veteran's claim for service connection for bursitis of the 
right shoulder was denied on the same basis.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court held that VA and the Board 
may not simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court 
reaffirmed its decisions in Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
in reaffirming that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Here, the November 2008 VA examiners essentially 
concluded that the Veteran's headache description and onset 
are most likely related to sub-occipital neuralgia, which may 
result from direct nerve injury or entrapment from contiguous 
musculoskeletal injury, such as neck and shoulder injuries.  
While somewhat speculative and not specifying that the neck 
and/or shoulder injury occurred during service, the only 
history of trauma noted in these examination reports is the 
Veteran's in-service fall from a helicopter.  Thus, the 
opinion arguably supports a nexus between the Veteran's 
headaches and in-service trauma.  However, as noted above, 
the preponderance of the evidence is against a finding that 
the Veteran sustained a head, neck or shoulder injury during 
service.  Under these circumstances, the opinion that the 
Veteran's headaches are due to in-service neck or shoulder 
trauma is based upon an inaccurate factual background-it is 
contradicted by the contemporaneously recorded clinical 
evidence in question-and, therefore, it is of no probative 
value.

The Board has also considered the Veteran's statements 
relating to his alleged in-service injuries and his history 
of recurrent headaches ever since the claimed trauma.  The 
Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).
In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran is competent to report what comes to him through 
his senses, which would include experiencing headaches.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent 
to state whether he sustained injuries during service, such 
as his claimed head injury.  However, he is not competent to 
provide an opinion regarding a diagnosis of any underlying 
condition that is productive of headaches or an opinion 
regarding the etiology of his headaches.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Simply stated, 
his opinion regarding the diagnosis and etiology of his 
headaches lacks probative value; it does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The undersigned has fully 
considered the Veteran's contentions.  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  For the 
aforementioned reasons, the Board has determined that the 
preponderance of the evidence is against a finding that the 
Veteran sustained a head, neck or shoulder injury during 
service.  It is also pertinent to note that, in addition to 
the fact that the service treatment records do not show any 
head, neck or shoulder injury, or any residuals of the 
claimed trauma upon the separation from service examination, 
the record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or test results 
indicative of residuals of a head injury or suboccipital 
trauma during the years immediately after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a nexus between a 
chronic disability manifested by recurrent headaches and any 
incident of or finding recorded during service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic disability 
manifested by recurrent headaches is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


